DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 1/7/2022, the applicant has submitted an amendment, filed 4/5/2022, amending claims 1-2, 4-6, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Nikoulina et al. (US 2014/0163951) and Weischedel et al. (US Patent 8,131,536) mandated by the latest amendments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶ to be followed by one or more ¶’s of respective examiner’s responses.
On page 6 no major arguments are presented.
On page 7, the claim 1 as amended is copied, and it is asserted that the primary reference fails to teach certain amendments.
The applicant is respectfully directed to the new office action for further details.
On page 8, ¶ 1 last sentence the argument presented has concluded that “processing the named entity separately” “is performed by” “a named entity processing (NEP) component 34” “but NI does not appear to disclose NEP component 34 is based on machine learning”.
This conclusion is incorrect. Nikoulina et al. ¶ 0161 line 1+ teach: “relying” “on” “machine learning adaptation for NER” (named entity recognition using “machine learning” (neural network))). Indeed the entire operation of Nikoulina et al. is based on machine learning.
Pages 9-10 provide arguments directed at the latest amendments, e.g. page 9 second ¶: “identifying” “based on” “attention score” and “context vector” “a named entity”… is asserted not taught by Nikoulina et al. 
Although this is directed at the latest amendments, but since there is an overlap here with a similar limitation in the original claim 2, therefore respectfully the applicant attention is directed at: Nikoulina et al. (¶ 0035 last 9 lines: “The scores” (using an attention score) “and features” (and based on the feature vector) “for each of the named entities” (to identify a named entity) “extracted from the source sentences” “to predict” (to further identify) “given a new source string” (from a replacement text) “when to use a placeholder” (corresponding to a predetermined character string)).
For other arguments on pages 9-10 pertaining to other amendments as they do not have any overlap with the first action set of claims, therefore the applicant is respectfully directed to the new office action for further details.
Page 11 provides arguments pertaining to dependent claims 2-3, and basically contends that as they “ultimately” “depend” on presumed allowed parent claims to be allowable.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 stand rejected:
Claims 1 and 5 recite the limitation "the translated replacement text with the translated named entity to generate the text translated in the second language" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-4 as they depend on claim 1 and do not obviate the noted problem in their parent claim 1, they are thus rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina et al.   (US 2014/0163951), and further in view of Weischedel et al. (US Patent 8,131,536).
Regarding claim 1, Nikoulina et al. do teach a translation method, implemented by a computer (Title, Abstract), 
the method comprising:
converting a text written in a first language into a replacement text in which a named entity in the text is replaced with a predetermined character string (Abstract lines 7-9: “A first translation protocol includes forming” (converting) “a reduced source string from the source text” (a text written in a first language e.g. French (Fig. 6) into a “reduced” (replacement) text) “string in which the named entity is replaced by a placeholder” (in which a named entity is replaced with a predetermined character string));
translating the replacement text into a second language by using a text translation model which is a neural network (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the replacement text) “by machine translation to generate a translated reduced target string” (into a second language by using the “first translation protocol” (which is  also known according to ¶ 0040 sentence 1 as a “prediction model 24” (a text translation model) and according to ¶ 0035  sentence 1 the “prediction model” is based on “machine learning” (neural network); Xin et al. (US 2019/0065460 ¶ 0001 “deep” “neural network” is an example of “machine learning”  ); 
converting the replacement text into a context vector st column last 7 lines: “The phrase based statistical machine translation” “uses the statistics for the placeholder bi phrases and modified language model in computing the optimal translation” (translating or converting) “of a reduced source string” (the replacement text); e.g. see the “Features” (context vectors) “s1” “s2” and “s3” in Fig. 6 which show three different alternative translations involving the replacement texts)),
identifying, based on an attention score calculated by using the context vector, a named entity corresponding to the predetermined character string in the replacement text (¶ 0035 last 9 lines: “The scores” (using an attention score) “and features” (and based on the feature vector) “for each of the named entities” (to identify a named entity) “extracted from the source sentences” “to predict” (to further identify) “given a new source string” (from a replacement text) “when to use a placeholder” (corresponding to a predetermined character string));
and translating the identified named entity into the second language by using a named entity translation model the named entity translation model being a neural network (Abstract last 5 lines: “A second translation protocol” (also known as “SMT” (a named entity translation model) according to ¶ 0041 sentence 1) “includes translating the source string by machine translation, without replacing the named entity” (to translate the identified named entity into a second language) “with the placeholder”; ¶ 0081 lines 2+: “SMT NE , where the named entity is replaced by a placeholder, is separately translated by the NEP component” (i.e., the “SMT” which is based on “machine learning” (neural network (¶ 0161)) is used for translating the identified named entity into a second language); ¶ 0161: “SMT NE relying both on rule-based and machine learning” (neural network used in “SMT” (“statistical machine translation” (¶ 0004 line 2))),
neural network trained by using a plural pieces of training data each of which includes a named entity in the first language and a named entity in the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (training the machine learning (neural network) named entity translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences in which both source and target Named Entities” (which include named entities in the first and the second languages) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”);
replacing the predetermined character string in the translated replacement text with the translated named entity to generate the text translated in the second language (¶ 0081 lines 2+: “SMTNE(si), where the named entity is replaced by a placeholder” (the predetermined character string) “is separately translated” (is replaced) “by NEP component” “and then inserted into the reduced sentence” (in the replacement text) “which has been translated” (which is translated resulting in a translated text in the second language)).
Nikoulina et al. do not specifically disclose:
Their context vectors are an intermediate representation.
Weischedel et al. do teach:
Their context vectors are an intermediate representation (Col. 1 lines 28+ referring to a “Machine translation”: “Generally, rule-based methods first parse an input text” (convert a replacement text) “and create an intermediate, symbolic representation” (into an intermediate representation)). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “iterative” nature of translations of Weischedel et al. into the translation methods of Nikoulina et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further aid in “iteratively” “eliminat[ing]” “low probability combinations” as disclosed in Weischedel et al. Col. 7 lines 49-50.

Regarding claim 2, Nikoulina et al. do teach the translation method according to claim 1,
the text translation model including an encoder, a decoder, and an attention mechanism (¶ 0018-19 “machine translation system” (encoder, decoder, and attention mechanism) is responsible for all the processes that follow),
wherein the converting the replacement text is performed by the encoder configured to convert the replacement text into the context vector st column last 7 lines: “The phrase based statistical machine translation” “uses the statistics for the placeholder bi phrases and modified language model in computing the optimal translation” (translating or converting) “of a reduced source string” (the replacement text); e.g. see the “Features” (context vectors) “s1” “s2” and “s3” in Fig. 6 which show three different alternative translations involving the replacement texts)),
the translating of the replacement text is performed by the decoder configured to based on the context vector, either a word in the second language or the predetermined character string (¶ 0069 1st column last 4 lines referring to another aspect of the “machine translation system” (a decoder): “bi phrases are drawn from the bi phrase table to cover the source string to generate a candidate translation” (outputting in a second language e.g. as shown in Fig. 6 translation of a typical replacement text which comprises of both translation of name and dates such as a “president” “placeholder” (predetermined character strings) as well as regular words) “the translation based on features” (based on the context vector)), and
the identifying of the named entity is performed by the attention mechanism configured to identify, based on the attention score by using the context vector, the named entity corresponding to the predetermined character string output by the decoder (¶ 0035 last 9 lines referring to another function of the “machine translation system” (attention mechanism): “The scores” (using the attention score) “and features” (and based on the feature vector) “for each of the named entities” (to identify the named entity) “extracted from the source sentences” “to predict” “given a new source string” (from a replacement text) “when to use a placeholder” (corresponding to a predetermined character string) “and apply the NE translation model NEP 34” (to get outputted in the second translated language));
 and
the translating of the named entity is performed on the named entity identified by the attention mechanism (¶ 0099 last sentence: “The output at S120 is the translated string”; ¶ 0003 sentence 1: “provides the highest score as the output translation” (outputting translations which are based on the “scores” (attention score and mechanism) and the translation comprises the “named entit[ies]” (named entity)).
Nikoulina et al. do not specifically disclose:
Their context vectors are the intermediate representation; 
And translating of the replacement text is performed  to  recursively output, based on the context vector,  either a word in the second language or the predetermined character string.
Weischedel et al. do teach:
Their context vectors are the intermediate representation (Col. 1 lines 28+ referring to a “Machine translation”: “Generally, rule-based methods first parse an input text” (convert a replacement text) “and create an intermediate, symbolic representation” (into an intermediate representation)); 
And translating of the replacement text is performed  to  recursively output, based on the context vector,  either a word in the second language or the predetermined character string (Col. 7 lines 40+: “the translation process occurs in a more iterative fashion” (recursively translating or outputting translation of a sentence from a first language into a second language) “Next, as consecutive phrases are translated, the probability of ordered combinations of such phrases are evaluated, and low probability combinations are eliminated” “The process continues until the translation of sentence is complete” (by outputting all the translated words which also comprise of “placeholders” (character strings) correspond to “a name, a date, a time, or a monetary expression” (Col. 3 lines 64+); e.g. Col. 8 lines 9+: “a phrase including 5 foreign language words f1, f2, f3, f4 and f5 is translated to an English sentence including 5 English words e1, e2, e3, e4, e5. Two of the foreign language words (f3, f4) are clustered together, and the translation process is constrained such that the translation of these two words” “is also clustered together” (i.e. Translation is done recursively and is also based on a “constrain” imposed on the words in the source language (an intermediate representation context vector)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “iterative” nature of translations of Weischedel et al. into the translation methods of Nikoulina et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further aid in “iteratively” “eliminat[ing]” “low probability combinations” as disclosed in Weischedel et al. Col. 7 lines 49-50.

Regarding claim 4, Nikoulina et al. do teach the translation method to claim 1, the method further comprising:
extracting a first named entity in the text written in the first language and a second named entity translated from the first named entity into the second language to output a pair of the first named entity in the first language and the second named entity in the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences in which both source and target Named Entities” (output of a first named entity in a first language and its corresponding translation or second named entity in a second language) “are replaced with their placeholders” “after processing the source side with NER adaptation rules” (e.g. see Fig. 6 example top panel where a sentence in French including named entities is paired with its English translation with corresponding named entities)).


Regarding claim 5, Nikoulina et al. do teach a non-transitory computer-readable storage medium for storing a translation program which causes a processor to perform processing (¶ 0113: “The method illustrated in any one or more of FIGS. 1, 4 and 5 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program is recorded (stored)”),  
the processing comprising:
converting a text written in a first language into a replacement text in which a named entity in the text is replaced with a predetermined character string (Abstract lines 7-9: “A first translation protocol includes forming” (converting) “a reduced source string from the source text” (a text written in a first language e.g. French (Fig. 6) into a “reduced” (replacement) text) “string in which the named entity is replaced by a placeholder” (in which a named entity is replaced with a predetermined character string));
translating the replacement text into a second language by using a text translation model which is a neural network (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the replacement text) “by machine translation to generate a translated reduced target string” (into a second language by using the “first translation protocol” (which is  also known according to ¶ 0040 sentence 1 as a “prediction model 24” (a text translation model) and according to ¶ 0035  sentence 1 the “prediction model” is based on “machine learning” (neural network); Xin et al. (US 2019/0065460 ¶ 0001 “deep” “neural network” is an example of “machine learning”); 
converting the replacement text into a context vector st column last 7 lines: “The phrase based statistical machine translation” “uses the statistics for the placeholder bi phrases and modified language model in computing the optimal translation” (translating or converting) “of a reduced source string” (the replacement text); e.g. see the “Features” (context vectors) “s1” “s2” and “s3” in Fig. 6 which show three different alternative translations involving the replacement texts)),
identifying, based on an attention score calculated by using the context vector, a named entity corresponding to the predetermined character string in the replacement text (¶ 0035 last 9 lines: “The scores” (using an attention score) “and features” (and based on the feature vector) “for each of the named entities” (to identify a named entity) “extracted from the source sentences” “to predict” (to further identify) “given a new source string” (from a replacement text) “when to use a placeholder” (corresponding to a predetermined character string));
translating the identified named entity into the second language by using a named entity translation model, the named entity translation model being a neural network (Abstract last 5 lines: “A second translation protocol” (also known as “SMT” (a named entity translation model) according to ¶ 0041 sentence 1) “includes translating the source string by machine translation, without replacing the named entity” (to translate the identified named entity into a second language) “with the placeholder”; ¶ 0081 lines 2+: “SMT NE , where the named entity is replaced by a placeholder, is separately translated by the NEP component” (i.e., the “SMT” which is based on “machine learning” (neural network (¶ 0161)) is used for translating the identified named entity into a second language); ¶ 0161: “SMT NE relying both on rule-based and machine learning” (neural network used in “SMT” (“statistical machine translation” (¶ 0004 line 2))),
neural network trained by using a plural pieces of training data each of which includes a named entity in the first language and a named entity in the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (training the machine learning (neural network) named entity translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences in which both source and target Named Entities” (which include named entities in the first and the second languages) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”);
and replacing the predetermined character string in the translated replacement text with the translated named entity to generate the text translated in the second language (¶ 0081 lines 2+: “SMTNE(si), where the named entity is replaced by a placeholder” (the predetermined character string) “is separately translated” (is replaced) “by NEP component” “and then inserted into the reduced sentence” (in the replacement text) “which has been translated” (which is translated resulting in a translated text in the second language)).
Nikoulina et al. do not specifically disclose:
Their context vectors are an intermediate representation.
Weischedel et al. do teach:
Their context vectors are an intermediate representation (Col. 1 lines 28+ referring to a “Machine translation”: “Generally, rule-based methods first parse an input text” (convert a replacement text) “and create an intermediate, symbolic representation” (into an intermediate representation)). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “iterative” nature of translations of Weischedel et al. into the translation methods of Nikoulina et al. would enable the combined systems and their associated methods to perform in combination as they do separately and to further aid in “iteratively” “eliminat[ing]” “low probability combinations” as disclosed in Weischedel et al. Col. 7 lines 49-50.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikoulina et al. in view of Weischedel et al., and further in view of Xin et al. (US 2019/0065460).
Regarding claim 3, Nikoulina et al. in view of Weischedel et al. do not specifically disclose the translation method to claim 1, 
wherein in the process of translating the replacement text into the second language, translation is performed by using a long short term memory (LSTM) using a sequence in which words included in the replacement text are arranged in order of appearance as an input.
Xin et al. do teach:
wherein in the process of translating the replacement text into the second language, translation is performed by using a long short term memory (LSTM) using a sequence in which words included in the replacement text are arranged in order of appearance as an input (¶ 0050 lines 1-9: “a machine translation component” (machine translating) “220 may use the results from the hybrid deep neural network” (using neural network which as Fig. 3 and ¶ 0036 teach is “LSTM”) “architecture 214 to better translate terms from one language to another” (text from into a second language) “There may be certain terms that can be difficult to translate without knowing the underlying named entity” (of a named entity) “For example, the term” “Apple” “could refer to the fruit, which likely has a different translated form in every different language, or could refer to a company”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “LSTM” methods for machine translation of Xin et al. into the “machine learning” in “machine” “translation” pertaining to named entities of Nikoulina et al. in Nikoulina et al. in view of Weischedel et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Nikoulina et al. in view of Weischedel et al. to have their translation “language independent [in] nature” “[where] entities [could] be recognized regardless of their language” as disclosed in Xin et al. ¶ 0050 last sentence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikoulina et al.   (US 2014/0163951).
Regarding claim 6, Nikoulina et al. do teach a learning method, implemented by a computer (¶ 0113: “The method illustrated in any one or more of FIGS. 1, 4 and 5 may be implemented in a computer program product that may be executed on a computer. The computer program product may comprise a non-transitory computer-readable recording medium on which a control program is recorded (stored)”),  
the method comprising:
performing learning of a text translation model by using a plural pieces of training data each of which includes a first replacement text and a second replacement text, the first replacement text being a replacement text in which a named entity in a text written in a first language, the second replacement text being a replacement text in which the named entity in the text written in a second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (performing learning of a text translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences” (each of which includes a first replacement text and a second replacement text) “in which both source and target Named Entities” (which include named entities in the first and the second languages respectively) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”; also according to the Abstract lines 7-9: “A first translation protocol includes forming” (replacing) “a reduced source string from the source text” (the “reduced” (replacement) text written in a first language e.g. French (Fig. 6)) “string in which the named entity is replaced by a placeholder, translating the reduced source string by machine translation to generate a translated reduced target string” (into a “reduced” (replacement) text in which the named entity and other text is written in the “target” (second) language));
the text translation model being configured to output the second replacement written in the second language in a case where the first replacement text written in the first language is input (Abstract lines 9+ referring to the “first translation protocol” operation: “translating the reduced source string” (translating the first replacement text which is inputted) “by machine translation to generate a translated reduced target string” (into an output second replacement text in the second language; e.g. see Fig. 6 top panel which shows a first replacement text inputted in French with is associated second replacement text translation in English);
and performing learning of a named entity translation model by using a plural pieces of training data each of which includes a named entity in the first language and a named entity in the second language (¶ 0066 lines 4+: “The training of the reduced translation model SMT NE”  (training the machine learning (neural network) named entity translation model) “can thus be performed with a parallel training corpus 23 (FIG. 2) containing sentence pairs” (by using a plurality of pieces of training data) “which are considered to be translations of each other” “in at least the source to target direction and which include placeholders, i.e., a corpus of source sentences and corresponding target sentences in which both source and target Named Entities” (which include named entities in the first and the second languages) “are replaced with their placeholders” “after processing the source side with NER adaptation rules”);
the named entity translation model being configured to output a representation translated from the named entity in the first language into the named entity in the second language (¶ 0099 last sentence: “The output at S120 is the translated string” (outputting a representation from the named entity in the first language into named entity in the second language; e.g. see in Fig. 6 top panel a named entity in the first language, i.e., “1er Decembre 2012” is translated into “December 1, 2012”, i.e., its corresponding translation in the second language and outputted)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
May 7th 2022.